DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, 14, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fornander et al. (US Pub. No. 2015/0309746), hereinafter referred to as Fornander.
Referring to claims 1 and 14, Fornander discloses a method performed by one or more processors of a storage system (fig. 1, [0012]), the method comprising: maintaining metadata associated with a plurality of blocks of a particular type (metadata layer...can break data into data blocks...Data blocks can also be segmented based on the contextual content of the block. For example, data of a particular type; [0021]) or level of a data store within the storage system (metadata servers maintain...the location of the data block; [0025]), wherein the metadata includes a plurality of block identifiers (IDs) each corresponding to a respective block of the plurality of blocks (metadata servers 110 map...block identifiers; [0026]), and wherein each block of the plurality of blocks contains data (block identifiers for data blocks; [0012]); identifying an efficiency set for the data store representing a subset of the plurality of block IDs of the particular type or level of the data store by statistically sampling the plurality of block IDs (Efficiency sets ES1 and ES2 are generated from groups of block identifiers 202 and 204 of a first and second volume...After bitmask 206a has been applied, the resulting efficiency sets ES1 and ES2 may be seen; [0030-0031]); and estimating an amount of data stored in the particular type or level of the data store having one or more characteristics based on the efficiency set by, for each block ID of the subset of block IDs, analyzing one or more of the metadata and the data contained in the block corresponding to the block ID (efficiency sets can be generated from block identifiers corresponding to multiple volumes of a cluster of data or the block identifiers of an entire cluster...a first efficiency set of a first volume (ES1) can be compared to a second a second efficiency set of a second volume (ES2) to estimate the amount of unique blocks stored by the first and second volumes; [0029]).

As to claims 4 and 17, Fornander discloses the particular type of level of the data store comprises a set of one or more volumes of a disk of the storage system (cluster of volumes, [0019]) or a snapshot (“snapshots”, [0003]).

As to claims 5 and 18, Fornander discloses the particular type of level of the data store comprises an account of a particular subscriber of a plurality of subscribers to a storage service supported by the storage system (if a client desires to store a new volume of data in the system, an administrator (or the storage system) can determine on what cluster to store the imported volume by comparing the efficiency set of the imported volume with the efficiency set of one or more target clusters, [0042]).

As to claims 6 and 19, Fornander discloses said estimating an amount of data stored in the particular type or level of the data store comprises extrapolating the amount based on said analyzing (approximate uniqueness of the imported volume as compared to the various target clusters can be calculated, [0042]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fornander in view of Taylor et al. (US Patent No. 9678968), hereinafter referred to as Taylor.
As to claims 2 and 15, while Fornander discusses compression of data, Fornander does not appear to explicitly disclose the one or more characteristics are indicative of one or more of whether the data is compressed or uncompressed, a type of a plurality of types of compression algorithms employed to compress the data, and a kind of data represented by the data.
However, Taylor discloses the one or more characteristics are indicative of one or more of whether the data is compressed or uncompressed, a type of a plurality of types of compression algorithms employed to compress the data, and a kind of data represented by the data (metadata block specifies...a unique filename and/or number that identifies the file in the distributed filesystem that its corresponding data block in the cloud file is associated with; a compression algorithm used to compress the data block; col. 22, lines 25-35).
Fornander and Taylor are analogous art because they are from the same field of endeavor, data block management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Fornander and Taylor before him or her, to modify the storage system of Fornander to include the compression/file information of Taylor because the compression consideration would ensure all target data is accessed.
The suggestion/motivation for doing so would have been to ensure extraneous data is not unnecessarily transferred in accessing targeted data (Taylor: col. 23, lines 15-30).
Therefore, it would have been obvious to combine Fornander and Taylor to obtain the invention as specified in the instant claim.

Claims 3, 7-8, 10-13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fornander in view of Prahlad et al. (US Pub. No. 2010/0333116), hereinafter referred to as Prahlad.
As to claims 3 and 16, while Fornander discloses the amount of data stored in the particular type or level of the data store, Fornander does not appear to explicitly disclose causing a graphical representation to be displayed on a remote computer system.
However, Prahlad discloses causing a graphical representation to be displayed on a remote computer system (management consoles may be displayed at a central control facility, [0058]; monitors the status of some or all storage operations...display software, such as a graphical user interface ("GUI"), [0088]).
Fornander and Prahlad are analogous art because they are from the same field of endeavor, data block management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Fornander and Prahlad before him or her, to modify the storage system of Fornander to include the display of Prahlad because graphical representation would allow a user to view and manage the storage system operations.
The suggestion/motivation for doing so would have been to provide user awareness and control of the storage system (Prahlad: [0088]).
Therefore, it would have been obvious to combine Fornander and Prahlad to obtain the invention as specified in the instant claim.

As to claims 7 and 20, while Fornander discloses analyzing one or more of the metadata and the data contained in the block corresponding to the block ID (efficiency sets can be generated from block identifiers corresponding to multiple volumes of a cluster of data or the block identifiers of an entire cluster...a first efficiency set of a first volume (ES1) can be compared to a second a second efficiency set of a second volume (ES2) to estimate the amount of unique blocks stored by the first and second volumes; [0029]), Fornander does not appear to explicitly disclose analyzing information contained in a block header of the block.
However, Prahlad discloses analyzing information contained in a block header of the block (metadata file is parsed until the stream header corresponding to the data object or block to be restored is accessed, [0258]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Fornander and Prahlad before him or her, to modify the storage system of Fornander to include the header of Prahlad because the header would facilitate data identification.
The suggestion/motivation for doing so would have been to provide data identifying information (Prahlad: [0190]).
Therefore, it would have been obvious to combine Fornander and Prahlad to obtain the invention as specified in the instant claim.

Referring to claim 8, Fornander discloses a distributed storage system (fig. 1) comprising: a processing resource (one or more processors, [0012]); and a non-transitory computer-readable medium, coupled to the processing resource, having stored therein instructions that when executed by the processing resource ([0014]) cause the processing resource to: maintain metadata associated with a plurality of blocks of a particular type (metadata layer...can break data into data blocks...Data blocks can also be segmented based on the contextual content of the block. For example, data of a particular type; [0021]) or level of a data store (metadata servers maintain...the location of the data block; [0025]), wherein the metadata includes a plurality of block identifiers (IDs) each corresponding to a respective block of the plurality of blocks (metadata servers 110 map...block identifiers; [0026]), and wherein each block of the plurality of blocks contains data (block identifiers for data blocks; [0012]); and provide a method, which when invoked: identifies a subset of the plurality of block IDs of the particular type or level of the data store by statistically sampling the plurality of block IDs (Efficiency sets ES1 and ES2 are generated from groups of block identifiers 202 and 204 of a first and second volume...After bitmask 206a has been applied, the resulting efficiency sets ES1 and ES2 may be seen; [0030-0031]); and calculates an estimated of an amount of data stored in the particular type or level of the data store having one or more characteristics based on the subset of the plurality of block IDs by, for each block ID of the subset of block IDs, analyzing one or more of the metadata and the data contained in the block corresponding to the block ID (efficiency sets can be generated from block identifiers corresponding to multiple volumes of a cluster of data or the block identifiers of an entire cluster...a first efficiency set of a first volume (ES1) can be compared to a second a second efficiency set of a second volume (ES2) to estimate the amount of unique blocks stored by the first and second volumes; [0029])
Fornander does not appear to explicitly disclose an Application Programming Interface (API).
However, Prahlad discloses an Application Programming Interface (API) (display software, such as... an application program interface (“API”), [0088]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Fornander and Prahlad before him or her, to modify the storage system of Fornander to include the display software of Prahlad because graphical representation would allow a user to view and manage the storage system operations.
The suggestion/motivation for doing so would have been to provide user awareness and control of the storage system (Prahlad: [0088]).
Therefore, it would have been obvious to combine Fornander and Prahlad to obtain the invention as specified in the instant claim.

As to claim 10, Fornander discloses the particular type of level of the data store comprises a set of one or more volumes of a disk of the storage system (cluster of volumes, [0019]) or a snapshot (“snapshots”, [0003]).

As to claim 11, Fornander discloses the particular type of level of the data store comprises an account of a particular subscriber of a plurality of subscribers to a storage service supported by the storage system (if a client desires to store a new volume of data in the system, an administrator (or the storage system) can determine on what cluster to store the imported volume by comparing the efficiency set of the imported volume with the efficiency set of one or more target clusters, [0042]).

As to claim 12, Fornander discloses said estimating an amount of data stored in the particular type or level of the data store comprises extrapolating the amount based on said analyzing (approximate uniqueness of the imported volume as compared to the various target clusters can be calculated, [0042]).

As to claim 13, while Fornander discloses analyzing one or more of the metadata and the data contained in the block corresponding to the block ID (efficiency sets can be generated from block identifiers corresponding to multiple volumes of a cluster of data or the block identifiers of an entire cluster...a first efficiency set of a first volume (ES1) can be compared to a second a second efficiency set of a second volume (ES2) to estimate the amount of unique blocks stored by the first and second volumes; [0029]), Fornander does not appear to explicitly disclose analyzing information contained in a block header of the block.
However, Prahlad discloses analyzing information contained in a block header of the block (metadata file is parsed until the stream header corresponding to the data object or block to be restored is accessed, [0258]).
The suggestion/motivation to combine remains as indicated above.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fornander in view of Prahlad, as applied to claims 3, 7-8, 10-13, 16, and 20, in view of Taylor.
As to claim 9, while the combination of Fornander in view of Prahlad discusses compression of data, the combination does not appear to explicitly disclose the one or more characteristics are indicative of one or more of whether the data is compressed or uncompressed, a type of a plurality of types of compression algorithms employed to compress the data, and a kind of data represented by the data.
However, Taylor discloses the one or more characteristics are indicative of one or more of whether the data is compressed or uncompressed, a type of a plurality of types of compression algorithms employed to compress the data, and a kind of data represented by the data (metadata block specifies...a unique filename and/or number that identifies the file in the distributed filesystem that its corresponding data block in the cloud file is associated with; a compression algorithm used to compress the data block; col. 22, lines 25-35).
Fornander, Prahlad, and Taylor are analogous art because they are from the same field of endeavor, data block management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Fornander, Prahlad, and Taylor before him or her, to modify the storage system of Fornander in view of Prahlad to include the compression/file information of Taylor because the compression consideration would ensure all target data is accessed.
The suggestion/motivation for doing so would have been to ensure extraneous data is not unnecessarily transferred in accessing targeted data (Taylor: col. 23, lines 15-30).
Therefore, it would have been obvious to combine Fornander, Prahlad, and Taylor to obtain the invention as specified in the instant claim.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2020/0192871 of Hirsch, US Pub. No. 2019/0227727 of Wang et al., and US Pub. No. 2017/0315875 of Tirupati Nagaraj et al. are relevant to data block deduplication.
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184